DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 35, 37, 38 and 43-56 are pending upon entry of amendment filed on 3/23/22.

Claims 51-53 are withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention. 

Claim 35, 37, 38, 43-50 and 54-56 are under consideration in the instant application.

3.	IN light of Applicant’s amendment to the claims filed on 3/23/22, the rejections and objection of record have been withdrawn.  

The currently amended claims required the SOST antibody set forth in SEQ ID NO:3, 5-10, 13, 22, 25 in the presence of acetate buffer at 5-30mM, trehalose 40-95mg/ml, polysorbate 80 at 0.02- 0.8mg/ml, calcium salt at 4.5mM-20mM at pH 4.8-5.5.

The prior art of record uses the SOST antibody in the presence of histidine, arginine and polysorbate.

4.	The following new ground of rejection is necessitated by Applicants’ amendment filed on 3/23/22.

5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 35, 37, 38, 43-50 and 54-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection.

The specification or the original claims as filed does not provide a written description the phrases “antibody at 60-120mg/ml, acetate buffer at 5-30mM, trehalose 40-95mg/ml, polysorbate 80 at 0.02- 0.8mg/ml, calcium salt at 4.5mM-20mM at pH 4.8-5.5”. Applicants assert that the currently added limitation is found from the specification in [0014, 0020-0024].   The specification supports for 120mg/ml of SOST antibody at 95mg/ml, 5mM acetate, 0.5mg/ml polysorbate at pH 5 at most (see p. 35 of the instant application).  However, the specification does not support for currently amended ranges as a whole.  No exemplary formulations that are encompassed by the currently amended claims such as “antibody at 60-120mg/ml, acetate buffer at 5-30mM, trehalose 40-95mg/ml, polysorbate 80 at 0.02- 0.8mg/ml, calcium salt at 4.5mM-20mM at pH 4.8-5.5” in the context with amended claims are present in the specification. 

The currently amended range is not supported by the original claims or instant specification.

The instant claims now recite a limitation which was not clearly disclosed in the specification as filed, and now changes the scope of instant disclosure as filed. 

Such limitations recited in the present claims, which did not appear in the specification as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C.112.

7.	No claims are allowable.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
May 16, 2022
/YUNSOO KIM/Primary Examiner, Art Unit 1644